department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b-date c-state d-applicant e- supplement name f- founder g- website h- book title j- board member dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues are you operating exclusively for charitable purposes within the meaning of sec_501 no for the reasons described below letter cg catalog number 47630w facts f is an internal medicine resident and has a doctor of you were incorporated on b in the state of c your board consists of two individuals your founder f and j philosophy in the field of health and biochemistry he also has a master of arts in is your vice president and secretary before sociology and is a medical scientist j your incorporation f developed a theory concerning healthy longevity this theory involves the triangle of health consciousness rest sleep hygiene and the use of e vitamin supplements f dedicated years of his life to this research which involved promoting health preventing and fighting disease and ensuring healthy longevity he also developed scientific principles resulting in the development of e vitamin supplements the first article of your articles of incorporation describes your purpose as follows d is organized to continue research_and_development of health maintenance and e based on the published work of f and to provide health education to people in developing countries and to educational institutions in the usa and to provide subsidy for people to benefit from such e e are vitamin supplements that consist of unique combinations of various known biochemical and nutritional supplements such as beta carotene glucosamine and riboflavin they come in capsules pills or tablets you purport that these vitamin supplements have documented evidence that they are beneficial to one’s health and are essential for healthy living as a result of his research f wrote a manuscript titled h it explains his theories in detail concerning healthy longevity and the role that the consistent use of e vitamin supplements has in promoting healthy longevity you indicated your primary activity is to conduct seminars educating people about e and to educate people on the topics of health consciousness and the relativity of healthy longevity h is intended to set the stage for the content of your seminars these seminars will promote the use of e by explaining the role they have in healthy longevity both you and f will share the copyrights of h you have set up a dedicated website g where you market and sell these vitamin supplements to the general_public in order to purchase e interested individuals complete a form found on your web site detailing their medical history and pay a dollar_figure consultation fee you evaluate each individual based on the information on the form to determine what unique regimen of these products is ideal for their health after the evaluation you customize a personal regimen of e vitamin supplements specifically targeting the individual's health thus regimens and pricing will vary greatly from person to person according to each person’s individual health and the unique letter cg catalog number 47630w e vitamin supplements recommended for his her condition combination of interested individuals will then receive a cost analysis in advance and decide from there if they will purchase e after an individual receives the first regimen he she may decide to stop receiving e and pay nothing the actual amount an individual pays for his personalized regimen of e is based on manufacturing costs processing fees and the shipping costs in addition a potential customer may request free samples and pay only shipping costs like h the rights to e will be shared by you and your founder f from chronic diseases some of the claims you make on your website about e is that they can help individuals recover require hospitalization they are the best approach to preventing any diseases for which an individual may have a family history or risk factors such as cancer or heart disease and they may prevent the recurrence of disease you also claim that e can boost immune mechanisms and help individuals acquire resistance to diseases including infectious diseases such as malaria medical prevent crisis they may that the following phrases are found on your website we guarantee that the first regimen of e will boost your health and life if not stop and pay no consultation fees and need to know more evaluation of your condition at no cost to emphasize e’s effectiveness your website has a page devoted to testimonials of very satisfied individuals who have used e to date you have only tested e on volunteers and state that e has not been for sale to the public you indicated that you purchase the components of e from vendors in the united_states however you were unable to provide any contracts you and your founder will also share the trademark rights to e until you can afford to enter into an agreement you listed other future activities such as the support of research and the development of e and the promotion of health consciousness and e as tools for reducing the costs of health and medical insurance for everyone fees charged for e vitamin supplements will fund your operations expenses consist of advertising and costs of procuring and distributing e tax law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes letter cg catalog number 47630w sec_1_501_c_3_-1 of internal revenue regulations states that an organization whose net_earnings inure to the benefit of private shareholders or individuals or which is operated for the benefit of private interests is not operated exclusively for exempt purposes in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for sec_501 organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis this revenue_ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the ‘operational test ’ the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in old dominion box co v united_states 477_f2d_344 cir cert_denied u s the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose 505_f2d_1068 holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in_950_f2d_365 cir the court wrote that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated letter cg catalog number 47630w the factors that the court relied on to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors include the organization sold goods and services to the public the organization was in direct competition with for profit businesses food stores and restaurants the prices set by the organization were based on pricing formulas common in retail food businesses the organization utilized promotional materials and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions application of law you are not described in sec_501 of the code because a substantial portion of your activities consists of selling health supplements for a fee in a commercial manner you are not organized and operated exclusively for charitable purposes as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private shareholders or individuals this is evidenced by the fact that your activities consist of marketing and selling h and e which were both created by f the fact that f still owns the rights to these items shows that you have a substantial purpose of benefiting f you are like the organization described in revrul_72_369 1972_2_cb_245 because you aré operating in a commercial manner a substantial portion of your activities consists of marketing and selling commercial goods the organization described in the revenue_ruling was conducting commercial services only for organizations exempt under sec_501 and was still found to be conducting commercial activities the fact that you sell commercial products to the general_public shows that you are operated in even more of a commercial manner than the organization described in the revenue_ruling as explained in the ruling the fact that the services in this case are provided at cost is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable you are like the organization in old dominion box co v united_states 477_f2d_344 cir cert_denied u s because you are operating for the benefit of your founder this is substantiated by the fact that you market and sell the products and book created by your founder also your founder owns a substantial part of the rights even the educational seminars you conduct appear to simply be a vehicle to promote and sell these products letter cg catalog number 47630w you are also operating like the organization in 505_f2d_1068 indirectly targeted at the promotion and sales of e your activities are conducted ina commercial manner and you have not met your burden of proving that you are operated exclusively for charitable purposes the facts indicate that all of your resources are either directly or you are operating like the organization in 70_tc_352 because you are substantially engaged in the commercial activity of marketing and selling vitamin supplements this activity constitutes the conduct of a commercial business of the sort which is ordinarily carried on by commercial ventures organized for profit because you are operating as a business and you are also like the organization in in living faith inc v comm’r t c m aff'd 950_f2d_365 cir are in direct competition with all other businesses that sell vitamins you are promoting and selling e on the dedicated web site g like a commercial business and using pricing formulas that seem no different than that of a for profit enterprise you are also using marketing terms and catch phrases characteristic of a commercial business this is evidenced by the phrases displayed on your website described above finally the fact that you have testimonials of individuals who have achieved success with your product is also a common technique used by for profit businesses applicant’s position you believe that your activities are educational and promoting health within the meaning of sec_501 you believe that you are not operating in a commercial manner because you have no obligation to investors you are an advocate of the people against entities that may exploit their pain and distress in the name of profit you are not organized to yield financial returns to a few service response to applicant’s position you have failed to prove that your activities are exclusively educational or charitable within the meaning of sec_501 of the code even if some of your activities are considered to be educational and promoting health the facts show that you have the substantial purpose of marketing and selling products in a commercial manner and substantially benefitting an individual namely your founder the fact that you have no obligation to investors and are not organized to yield financial returns does not prove that you are not operating in a commercial manner as explained in revrul_72_369 the fact that the products are provided at cost is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable letter cg catalog number 47630w conclusion you are marketing and selling e which was created by your founder f this activity is being conducted in a commercial manner also since f shares the rights to these products with you your activities inure to the private benefit of f therefore you are not operating exclusively for charitable purposes within the meaning of sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications letter cg catalog number 47630w if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse we have sent a copy of this letter to your representative as indicated in your power_of_attorney please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
